By the Court.
In a suit at law, tbe plaintiff is not at liberty to withdraw bis action after verdict of tbe jury is returned, though before it is accepted by tbe court; nor upon return of arbitrators, or auditors; for if that were admitted, it would always be in tbe power of tbe plaintiff to avoid a judgment against himself, when be bad discovered bow it would be rendered. Those reasons are equally applicable to of tbe decree, though it shall be not reduced to form, shall be conclusive; and if either party is dissatisfied,'and bath ground for relief, lie is to seek it by bill of review.